Citation Nr: 1520312	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969 and from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri,  


FINDING OF FACT

The Veteran's service-connected PTSD, tinnitus, and bilateral knee disability do not preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, service treatment records (STRs), post-service treatment records, Social Security Administration records (SSA), lay statement from the Veteran's spouse, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

VA's duty to notify has been satisfied through a notice letter dated in November 2010, which informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was also provided relevant VA examinations in October 2011, May 2012, and June 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiner examined the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities to include PTSD, hearing loss, tinnitus, and bilateral knee disability.  See November 2011 VA Form 21-8940.  Additionally, he asserts, through his representative, that his treating VA physician noted in a treatment record that "[the Veteran] is unemployable due to his severe PTSD."  See September 2013 VA Form 9.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For the above purposes of one 60 percent disability, or one 40 percent disability in combination, 38 C.F.R. § 4.16(a)(2) provides, in part, the following will be considered as one disability: (1) disabilities  resulting from common etiology or a single incident; and (2) multiple injuries incurred in action.

In this case, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling, and a left knee disability evaluated as 10 percent disabling.  His combined disability rating is 60 percent.  The evidence of record shows that service connection for PTSD and service connection for tinnitus are both the result of combat related experiences.  Therefore, it is determined that the Veteran's service connected disabilities meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a)(2).  See May 2012 VA Hearing Loss and Tinnitus Examination; see also September 2013 Supplemental Statement of the Case (SSOC).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The Veteran was afforded a VA examination of the ears in October 2011 and May 2012 to determine the nature, etiology, and severity of his tinnitus; and VA PTSD examinations in May 2012 and June 2012 to determine whether or not he is able to secure or follow a substantially gainful occupation consistent with his education and occupational background as a result of his service connected disability PTSD.  

The May 2012 VA examiner opined that the Veteran's "compression fractures with DJD lumbar spine and chronic low back pain s/p vertebroplasty as well as his PVD s/p aortoiliac stent and residual right leg weakness from prior CVA prevent physically demanding work but do not interfere with sedentary work."  

With respect to the Veteran's tinnitus, the audiologist opined that the Veteran's disability had no significant effects on his occupation.

With respect to the Veteran's bilateral left knee disability the May 2012 examiner opined that the Veteran's bilateral knee disability does not impact his ability to work.  The Veteran reported that his left knee caused more problems than the right knee.  He reported that every few months his knee will "pop out" if he "steps the wrong way," which caused increased weight bearing in awkward positions such as when he stumbles and must catch himself.  He denied pain and flare-ups.  The examiner's report reflects that extension was performed to 0 degrees, and flexion to 140 degrees, bilaterally.  There was no objective sign of pain.  After repetitive range-of-motion testing of each knee, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  Muscle strength was normal and imaging studies revealed minimal osteoarthritis of the left knee.  

The June 2012 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported he had not worked since 2009 after suffering a stroke, for which he receives Social Security disability.  He also reported PTSD symptoms to include anxiety and traumatic memories.  The examiner opined that the Veteran's PTSD symptoms to include difficulty maintaining work relationships due to anxiety, social withdrawal, and hypervigilance similarly impact his ability to work physical or sedentary employment, finding that the Veteran would be better suited working away from the public and from crowded circumstances.  The examiner noted the Veteran demonstrated impairments in memory and concentration, which may be related to either (or both) a mental health condition, such as PTSD, or a physical health condition such as residuals from the Veteran's non-service connected stroke, finding that the Veteran would likely achieve better results if he were to perform well-learned work tasks rather than learning new work skills. 

An October 2012 VA mental health treatment note shows the Veteran reported a history of strokes, which caused some physical limitations.  The examiner opined residuals from having had a stroke combined with the Veteran's PTSD, anxiety, and impaired memory would interfere with his ability to maintain sustained employment.  See Kansas City VA Medical Center VA Treatment Record located in Virtual VA.

The Board finds the preponderance of the evidence is against the claim for TDIU.  As indicated above, the Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities to include PTSD, tinnitus, and bilateral knee disability.  Additionally, during the June 2012 VA examination the Veteran also reported he had not worked since 2009 after suffering a stroke, for which he receives Social Security disability.  In determining whether a veteran is indeed unemployable, consideration may not be given to impairment caused by non-service-connected disabilities.  The Veteran is not service connected for disability due to a stroke, so he does not meet the criteria for a TDIU based on residuals from a stroke, a non-service connected disability.  

The Board acknowledges the Veteran's statements with respect to the symptoms of his disabilities, such as anxiety and difficulty caused by his left knee, which are considered to be competent evidence within his personal experience.  The Board has also given consideration to the June 2012 statement from the Veteran's wife.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiners are medical professionals, and they were able to review the overall record, including the Veteran's history and opinions.  

The June 2012 VA examiner noted the Veteran demonstrated impairments in memory and concentration, which may be related to either (or both) a mental health condition, such as PTSD, or a physical health condition such as residuals from the Veteran's non-service connected stroke.  Additionally, correspondence from the SSA indicates the Veteran claimed he was unable to maintain employment as a result of a non-service connected stroke.  Entitlement to disability benefits was granted by the SSA with the Veteran's primary disability documented as late effects of a cerebrovascular accident (stroke), and his secondary disability was identified as hypertension.  

Of particular significance, the evidence does not show that the Veteran is unable to secure and/or follow a substantially gainful occupation by reason of his service-connected PTSD , tinnitus, and bilateral knee disability.  See May 2012 and June 

2012 VA Examinations.  No competent evidence suggests that these disabilities combine to so adversely affect employability.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R.     § 4.16(b).  The preponderance of the evidence is against the claim for TDIU.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


